IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00364-CR
                                 No. 10-15-00365-CR
                                 No. 10-15-00367-CR
                                 No. 10-15-00368-CR

JEREMIAH TENNON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                        From the 278th District Court
                            Walker County, Texas
               Trial Court Nos. 26,693, 26,695, 26,799 and 26,807


                           MEMORANDUM OPINION


       Jeremiah Vadald Tennon appeals the trial court’s judgments dated May 28, 2015.

Tennon’s notice of appeal for each appeal is untimely. The notices were due June 29,

2015. See TEX. R. APP. P. 26.2(a). The notices were filed on October 23, 2015.
        This Court has no jurisdiction over an appeal where the notice of appeal is

untimely. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly,

these appeals are dismissed.1




                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed October 29, 2015
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition
for discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days
after either the day this Court’s judgment was rendered or the day the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a).

Tennon v. State                                                                                        Page 2